UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 I.R.S. Employer Commission File Registrant, Address of Principal Executive Offices and Telephone Identification State of 1-08788 NV ENERGY, INC. 88-0198358 Nevada 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702)402-5000 2-28348 NEVADA POWER COMPANY d/b/a NV ENERGY 88-0420104 Nevada 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702)402-5000 0-00508 SIERRA PACIFIC POWER COMPANY d/b/a NV ENERGY 88-0044418 Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0024 (89511) (775)834-4011 (Title of each class) (Name of exchange on which registered) Securities registered pursuant to Section12(b) of the Act: Securities of NV Energy, Inc.: Common Stock, $1.00 par value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: Securities of Nevada Power Company: Common Stock, $1.00 stated value Securities of Sierra Pacific Power Company: Common Stock, $3.75 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act: NV Energy, Inc. Yesþ NooNevada Power Company Yeso NoþSierra Pacific Power Company YesoNoþ Indicate by check mark if each of the registrants is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ Noo(Response applicable to all registrants). Indicate by check mark whether each of the registrants (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yesþ Noo Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrants’ knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether any registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. (See definition of “large accelerated filer","accelerated filer" and "smaller reportingcompany"in Rule12b-2 of the Exchange Act). NV Energy, Inc.:Large accelerated filer þAccelerated filer oNon-accelerated filero Smaller reporting companyo Nevada Power Company:Large accelerated fileroAccelerated fileroNon-accelerated filer þ Smaller reporting companyo Sierra Pacific Power Company:Large accelerated fileroAccelerated fileroNon-accelerated filerþ Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). YesoNoþ (Response applicable to all registrants) State the aggregate market value of NV Energy, Inc.'s common stock held by non-affiliates. As of June30, 2010: $2,776,606,796 Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Common Stock, $1.00 par value, of NV Energy, Inc. outstanding at February 21, 2011: 235,591,058 Shares NV Energy, Inc. is the sole holder of the 1,000 shares of outstanding Common Stock, $1.00 stated value, of Nevada Power Company. NV Energy, Inc. is the sole holder of the 1,000 shares of outstanding Common Stock, $3.75 par value, of Sierra Pacific Power Company. DOCUMENTS INCORPORATED BY REFERENCE: Portions of NV Energy, Inc.'s definitive proxy statement to be filed in connection with the annual meeting of shareholders, to be held May 3,2011, are incorporated by reference into PartIII hereof. This combined Annual Report on Form 10-K is separately filed by NV Energy, Inc., Nevada Power Company and Sierra Pacific Power Company.Information contained in this document relating to Nevada Power Company is filed by NV Energy, Inc. and separately by Nevada Power Company on its own behalf.Nevada Power Company makes no representation as to information relating to NV Energy, Inc. or its subsidiaries, except as it may relate to Nevada Power Company. Information contained in this document relating to Sierra Pacific Power Company is filed by NV Energy, Inc. and separately by Sierra Pacific Power Company on its own behalf.Sierra Pacific Power Company makes no representation as to information relating to NV Energy, Inc. or its subsidiaries, except as it may relate to Sierra Pacific Power Company. NV ENERGY, INC. NEVADA POWER COMPANY SIERRA PACIFIC POWER COMPANY 2-K CONTENTS Page Acronyms & Terms 4 PART I ITEM1. Business 6 ITEM1A. Risk Factors 27 ITEM1B. Unresolved Staff Comments 32 ITEM2. Properties 33 ITEM3. Legal Proceedings 34 ITEM4. [Removed and Reserved] 34 PART II ITEM5. Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities NVE 35 ITEM6. Selected Financial Data 36 ITEM7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Executive Overview 41 NV Energy, Inc. Results of Operations 51 Analysis of Cash Flows 52 Liquidity and Capital Resources (NVE Consolidated) 52 Nevada Power Company Results of Operations 57 Analysis of Cash Flows 62 Liquidity and Capital Resources 62 Sierra Pacific Power Company Results of Operations 67 Analysis of Cash Flows 74 Liquidity and Capital Resources 74 ITEM7A. Quantitative and Qualitative Disclosures About Market Risk 79 ITEM8. Financial Statements and Supplementary Data 81 Report of Independent Registered Public Accounting Firm 82 NV Energy, Inc. Consolidated Income Statements 85 Consolidated Balance Sheet 86 Consolidated Statements of Cash Flows 88 Consolidated Statements of Comprehensive Income 89 Consolidated Statements of Shareholders’ Equity 90 Nevada Power Company Consolidated Income Statements 91 Consolidated Balance Sheet 92 Consolidated Statements of Cash Flows 94 Consolidated Statements of Comprehensive Income 95 Consolidated Statements of Shareholder’s Equity 96 Sierra Pacific Power Company Consolidated Income Statements 97 Consolidated Balance Sheet 98 Consolidated Statements of Cash Flows Consolidated Statements of Comprehensive Income Consolidated Statements of Shareholder’s Equity Notes to Financial Statements Note 1.Summary of Significant Accounting policies Note 2.Segment Information Note 3.Regulatory Actions Note 4.Investments in Subsidiaries & Other Property Note 5.Jointly Owned Facilities Note 6.Long-Term Debt Note 7.Fair Value of Financial Instruments Note 8.Debt Covenant and Other Restrictions Note 9. Derivatives and Hedging Activities 2 Note 10.Income Taxes (Benefits) Note 11.Retirement Plan and Post-Retirement Benefits Note 12.Stock Compensation Plans Note 13.Commitments and Contingencies Note 14.Common Stock and Other Paid-In Capital Note 15.Earnings Per Share (NVE) Note 16.Assets Held For Sale Note 17.Severance Programs Note 18.Quarterly Financial Data (Unaudited) ITEM9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure ITEM9A. Controls and Procedures ITEM9B. Other Information PART III ITEM10. Directors, Executive Officers and Corporate Governance of the Registrant ITEM11. Executive Compensation ITEM12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters ITEM13. Certain Relationships and Related Transactions ITEM14. Principal Accounting Fees and Services PART IV ITEM15. Exhibits, Financial Statement Schedules Signatures 3 ACRONYMS AND TERMS (The following common acronyms and terms are found in multiple locations within the document) Acronym/Term Meaning 2010 Form 10-K NVE’s, NPC’s and SPPC’s Annual Report on Form 10-K for the year ended December 31, 2010 2011 Proxy Statement NVE’s, NPC’s and SPPC’s Proxy Statement for 2011 AFUDC-debt Allowance for borrowed funds used during construction AFUDC-equity Allowance for equity funds used during construction BCP Nevada Bureau of Consumer Protection BOD Board of Directors BTER Base Tariff Energy Rate BTGR Base Tariff General Rate California Assets Sale of SPPC's California electric distribution and generation assets to CalPeco CalPeco California Pacific Electric Company Calpine Calpine Corporation CDWR California Water Resources Department CEO Chief Executive Officer of NV Energy, Inc. CIAC Contributions in Aid of Construction Clark Generating Station 550 MW nominally rated William Clark Generating Station Clark Peaking Units 600 MW nominally rated peaking units at the William Clark Generating Station CO2 Carbon Dioxide CPA Certified Public Accountant CPUC California Public Utilities Commission CWIP Construction Work-In-Progress d/b/a Doing business as DEAA Deferred Energy Accounting Adjustment DOE Department of Energy DOS Distribution Only Service DSM Demand Side Management Dth Decatherm EEC Ely Energy Center EEIR Energy Efficiency Implementation Rate EEPR Energy Efficiency Program Rate EPA United States Environmental Protection Agency EPS Earnings Per Share EROC Enterprise Risk Oversight Committee ESP Energy Supply Plan FASB Financial Accounting Standards Board FASC FASB Accounting Standards Codification FERC Federal Energy Regulatory Commission Fitch Fitch Ratings, Ltd. GAAP Accounting Principles Generally Accepted in the United States GBT Great Basin Transmission, LLC Goodsprings 7.5 MW nominally rated Goodsprings Recovered Energy Generating Station GPSF-B Global Project & Structured Finance Corporation GRC General Rate Case GWh Gigawatt Hour Harry Allen Generating Station 142 MW nominally rated Harry Allen Generating Station Higgins Generating Station 598 MW nominally rated Walter M. Higgins, III Generating Station IBEW International Brotherhood of Electrical Workers IRP Integrated Resource Plan IRS Internal Revenue Service kV Kilovolt kWh Kilowatt Hour LDC Local Distributing Company Lenzie Generating Station 1,102 MW nominally rated Chuck Lenzie Generating Station LIBOR London Interbank Offered Rate MMBtu Million British Thermal Units Mohave Generating Station 1,580 MW nominally rated Mohave Generating Station Moody’s Moody’s Investors Services, Inc. MW Megawatt MWh Megawatt hour NAAQS National Ambient Air Quality Standards Navajo Generating Station 255 MW nominally rated Navajo Generating Station NDEP Nevada Division of Environmental Protection NEICO Nevada Electrical Investment Company NERC North American Electric Reliability Corporation Newmont Newmont Mining Corporation Ninth Circuit United States Court of Appeals for the Ninth Circuit NOL Net Operating Loss NPC Nevada Power Company d/b/a NV Energy NPC’s Credit Agreement $600 million Revolving Credit Facility entered into in April 2010 between NPC and Wells Fargo, N.A., as administrative agent for the lenders a party thereto NPC’s Indenture NPC’s General and Refunding Mortgage Indenture dated as of May 1, 2001, between NPC and The Bank of New York Mellon Trust Company N.A., as Trustee 4 NRSRO Nationally Recognized Statistical Rating Organization NVE NV Energy, Inc. NV Energize NVE project which includes Advanced Meter Infrastructure, Smart Grid Technology and Meter Data Management. NWPP Northwest Power Pool OATT Open Access Transmission Tariff ON Line 250 mile 500 kV transmission line connecting NVE’s northern and southern service territories Peabody Peabody Western Coal Company PEC Portfolio Energy Credit Piñon Pine Piñon Pine Coal Gasification Demonstration Project Portfolio Standard Nevada Renewable Energy Portfolio Standard PPC Piñon Pine Corporation PPIC Piñon Pine Investment Company PUCN Public Utilities Commission of Nevada Reid Gardner Generating Station 325 MW nominally rated Reid Gardner Generating Station REPR Renewable Energy Program Rate RFP Request for Proposal ROE Return on Equity ROR Rate of Return S&P Standard & Poor’s Salt River Salt River Project SEC United States Securities and Exchange Commission Silverhawk Generating Station 395 MW nominally rated Silverhawk Generating Station SNWA Southern Nevada Water Authority SPC Sierra Pacific Communications SPPC Sierra Pacific Power Company d/b/a NV Energy SPPC Credit Agreement $250 million Revolving Credit Facility entered into in April 2010 between SPPC and Bank of America, N.A., as administrative agent for the lenders a party thereto SPPC’s Indenture SPPC’s General and Refunding Mortgage Indenture, dated as of May 1, 2001, between SPPC and The Bank of New York Mellon Trust Company N.A., as Trustee SPR Sierra Pacific Resources SRSG Southwest Reserve Sharing Group TMWA Truckee Meadows Water Authority Tracy Generating Station 541 MW nominally rated Frank A. Tracy Generating Station TRED Temporary Renewable Energy Development TUA Transmission Use Agreement U.S. United States of America Utilities Nevada Power Company and Sierra Pacific Power Company Valmy Generating Station 261 MW nominally rated Valmy Generating Station VIE Variable Interest Entity WECA Western Energy Crisis Adjustment WSPP Western Systems Power Pool 5 FORWARD LOOKING STATEMENTS The discussion of forward looking statements in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, is incorporated herein by reference. PART I ITEM 1.BUSINESS NV Energy, Inc. is an investor-owned holding company that was incorporated under Nevada law on December 12, 1983.The company’s stock is traded on the New York Stock Exchange under the symbol “NVE”.NVE’s mailing address is 6226 West Sahara Avenue, Las Vegas, Nevada89146. NVE has five primary, wholly-owned subsidiaries: Nevada Power Company d/b/a NV Energy, Sierra Pacific Power Company d/b/a NV Energy, Sierra Pacific Energy Company, NVE Insurance Company, Inc.and Lands of Sierra.References to NVE refer to the consolidated entity, except where the context provides otherwise.NPC and SPPC are referred to collectively in this report as the "Utilities". The Utilities operate three business segments, as defined by the Segment Reporting Topic of the FASC: NPC electric; SPPC electric; and SPPC natural gas.Electric service is provided by NPC to Las Vegas and surrounding Clark County, and by SPPC to northern Nevada.Natural gas service is provided by SPPC in the Reno-Sparks area of Nevada.The Utilities are the major contributors to NVE’s financial position and results of operations.Other subsidiaries either do not meet the definition of a segment or are below the quantitative threshold for separate segment disclosure and are combined under “all other” in the following pages.Parenthetical references are included after each major section title to identify the specific entity or entities addressed in the section.See Note 2, Segment Information of the Notes to Financial Statements, for further discussion. NPC is a Nevada corporation organized in 1921 and, by itself and through a predecessor corporation, has been providing electric services to southern Nevada since 1906.NPC became a subsidiary of NVE in July 1999.Its mailing address is 6226 West Sahara Avenue, Las Vegas, Nevada 89146. NEICO is a wholly-owned subsidiary of NPC.NEICO is a 25% member of Northwind Aladdin, LLC,the other 75% of Northwind Aladdin, LLC is owned by Macquarie Infrastructure Company Trust. A Nevada corporation since 1965, SPPC was originally incorporated in Maine in 1912.SPPC became a subsidiary of NVE in 1984.Its mailing address is P. O. Box 10100 (6100 Neil Road), Reno, Nevada 89520-0024. SPPC has three primary, wholly-owned subsidiaries: GPSF-B, PPC and PPIC.GPSF-B, PPC and PPIC, collectively, own Piñon Pine Company, LLC, which was formed to utilize federal income tax credits available under Section 20 of the Internal Revenue Code associated with the alternative fuel (syngas) produced by the coal gasifier located at the Piñon Pine facility. Periodic reports for NVE, NPC and SPPC on Form 10-K and Form 10-Q and current reports on Form 8-K are made available to the public, free of charge, on NVE’s website (www.nvenergy.com) through links on this website to the SEC’s website at www.sec.gov, as soon as reasonably practicable after they have been filed with the SEC.The contents of the above referenced website address are not part of this Form 10-K.The public may also read any copy of materials filed with the SEC by NVE, NPC or SPPC at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549.Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-(800) SEC-0030.Reports, proxy and information statements, and other information regarding NVE, NPC and SPPC may also be obtained directly from the SEC’s website.Available on the nvenergy.com website are the code of ethics for the chief executive officer, chief financial officer and controller, charters for the Audit, Compensation, and Nominating and Governance Committees of NVE’s BOD and our corporate governance and standards of conduct guidelines.Printed copies of these documents may be obtained free of charge by writing to NVE’s Corporate Secretary at NV Energy, Inc., 6226 West Sahara Avenue, Las Vegas, Nevada 89146. The statistical data used throughout this 2010 Form 10-K, other than data relating specifically to NVE and its subsidiaries,are based upon independent industry publications, government publications, reports by market research firms or other published independent sources.We did not commission any of these publications or reports.These publications generally state that they have obtained information from sources believed to be reliable, but do not guarantee the accuracy or completeness of such information.While we believe that each of these studies and publications is reliable, we have not independently verified such data and make no representation as to the accuracy of such information. 6 Overview NPC and SPPC are public utilities that generate, transmit and distribute electric energy in Nevada and, in the case of SPPC, also delivers natural gas service.At year-end 2010, NPC served approximately 830,000electric customers primarily in Las Vegas, North Las Vegas, Henderson and adjoining areas, including Nellis Air Force Base and the DOE’s Nevada Test Site in Nye County.At year end 2010, SPPC served approximately 367,000 electric customers and its electric service territory covered over 50,000 square miles of western, central and northeastern Nevada, including the cities of Reno, Sparks, Carson City, and Elko, and a portion of eastern California, including the Lake Tahoe area.However, on January 1, 2011, SPPC sold its California assets, as discussed in Note 16, Assets Held for Sale, of the Notes to Financial Statements.Additionally, SPPC provided natural gas service to approximately 151,000customers in an area of about 800 square miles in Nevada’s Reno/Sparks area. Major industries served by the Utilities include gaming/recreation, mining, warehousing/manufacturing and other governmental entities.The Utilities’ revenues and operating income are subject to fluctuations during the year due to the impacts that seasonal weather, rate changes and customer usage patterns have on demand for electric energy and services.NPC is a summer peaking utility, experiencing its highest retail energy sales in response to the demand for air conditioning.SPPC’s electric system peak also occurs in the summer, with a slightly lower peak demand in the winter.SPPC’s gas business typically peaks in the winter months due to heating demands. NPC and SPPC service territories are as follows: Beginning in 2007, the Utilities embarked on a three part energy supply strategy to manage resources against their load by encouraging energy efficiency and conservation programs, the purchase and development of renewable energy projects, construction of generating facilities and expanding transmission capability in an effort to reduce their reliance on purchased power. Energy Efficiency and Conservation Programs A part of our strategy to reduce dependence on purchased power is to manage our resources against our load requirements with energy efficiency and conservation programs for our customers, also known as DSM programs.NVE has designed a portfolio of cost effective DSM programs that allow every customer to take advantage of savings from energy efficiency measures.DSM programs are marketed across all segments of customer classes (residential, commercial, industrial, public and low income). In 2010, the Utilities invested $45.2 million towards energy efficiency and conservation programs.The Utilities current 2011 budget includes approximately $89 million for these programs.In 2010, the PUCN approved DSM programs to increase energy 7 efficiency and conservation programs totaling approximately $209.9 million and $36 million for NPC and SPPC, respectively, over the three year action plan. The Portfolio Standard, discussed below, allows energy efficiency measures from qualified conservation programs to satisfy up to 25% of the Portfolio Standard.Under this provision, a PEC is created for each kWh of energy conserved by qualified energy efficiency programs.In addition, energy saved during peak demand hours earns double the PECs for each kWh of energy conserved.After the DSM percentage allowance is fully utilized, NVE’s strategy is to assess economic conditions and potential rate impacts in pursuing the implementation of cost effective DSM programs needed to achieve future Portfolio Standard requirements. In addition, NVE was awarded a $138 million grant in stimulus funding, made available through the American Recovery and Reinvestment Act, from the DOE specifically for NVE’s $301 million NV Energize project. In August of 2010, the PUCN approved the project.In September, the grant was increased to $139 million and NVE committed to a $303 million total project budget in order to include the development of a Consumer Confidence Plan.The plan will address consumer education and communication issues associated with the deployment of the Smart Grid infrastructure necessary to enable: 1) the achievement of metering and customer service operating savings; 2) the expansion of demand response and energy efficiency benefits; and 3) provide customers better information to help manage their energy usage. Purchase and Development of Renewable Energy Resources ThePortfolio Standard requires a specific percentage of an electric service provider’s total retail energy sales be obtained from renewable energy resources.Renewable resources include biomass, geothermal, solar, waterpower, wind and qualified recovered energy generation projects.In addition, the Portfolio Standard allows energy efficiency measures from qualified conservation programs to meet up to 25% of the portfolio percentage.In 2011 and 2012, the Utilities are required to obtain an amount of PECs equivalent to 15%of their total retail energy from renewables.Currently, the Portfolio Standard increases to 18% for 2013 and 2014, to 20% in 2015, after which it increases to 22% for the years 2020 through 2024, and to 25% for 2025 and beyond.Moreover, not less than 5% of the total Portfolio Standard must be satisfied from solar resources until 2016 when a minimum of 6% must be solar. The Utilities' compliance with the Portfolio Standard is dependent on the supply of PECs resulting from renewable energy generation and DSM activities.The Utilities acquire PECs through purchase power contracts, investments in renewable generating facilities and DSM programs.In addition in 2009, legislation was passed in Nevada that permits renewable energy purchased outside Nevada to qualify towards the Portfolio Standard, which among other benefits, give the Utilities the ability to purchase PECs on a short term basis especially in an effort to fulfill shortfalls which may occur due to the success or timing in development of renewable energy projects, weather or other supplier issues. Currently, NPC and SPPC have contracts for 807 MW and 209 MW (nominally rated), respectively of renewable energy resources from a variety of geothermal, solar, hydro, biomass, wind projects and NPC’s 7.5 MW (nominally rated) recovered energy project.Approximately 607 MWs (nominally rated) of NPC’s resources are in various stages of development or may be contingent upon completion of ON Line, as discussed below.In 2010 the PUCN approved a stipulation under which NPC was able to fully offset its PEC shortfall for compliance year 2009 with PECs acquired in 2010, permitted by Nevada state law as discussed above, and surplus PECs loaned by SPPC.In 2010, the Utilities acquired sufficient PECs to fully meet the Portfolio Standard for 2010, as well as to offset the shortfall from 2009. Construction of Generating and Transmission Facilities and Optimizing the Operation of Current Generation Assets In 2011, NPC expects to complete construction of the 500 MW (nominally rated) natural gas generating station at the existing Harry Allen Generating Station, which is expected to be operational by mid 2011. In 2010, NPC completed construction of the 7.5 MW (nominally rated) Goodsprings recovered energy generating station. In February 2011, NVE and the Utilities consummated their agreement with GBT to jointly construct and own ON Line, a 500 Kv transmission line, as discussed further under Transmission and the Utilities’ IRP sections.The completion of ON Line, expected in late 2012, will connect NVE’s southern and northern territories,provide the ability to jointly dispatch energy throughout the state,provide access to isolated renewable energy resources in parts of northern and eastern Nevada andenhance NVE’s ability to meet its Portfolio Standard, discussed above, and lower costs to our customers. 8 Business and Competitive Environment Operations NPC and SPPC Electric The Utilities are charged with meeting the energy needs of the residential and business populations in Nevada, as well as the public sectors in Nevada.Revenues are impacted by rate changes, cost of fuel and purchased power, seasonal or atypical weather and customer use.The Utilities’ electric peak demand occurs in the summer.Therefore, the Utilities’ revenues and associated expenses are not incurred or generated evenly throughout the year. To serve their customer base, the Utilities generate electricity and purchase power in accordance with an ESP, as discussed in more detail later in this section, under Energy Supply. SPPC Gas SPPC’s natural gas company or LDC is responsible for providing natural gas to residential, commercial and industrial customers.There are approximately 151,000 customers in the LDC which primarily covers the greater Reno/Sparks area in Washoe County.SPPC is currentlyimplementing a program (known as the Blackwrap replacement program) to replace some of the oldest distribution pipe in its system installed between 1948 and 1959. Since 2005, SPPC has spent $22.0 million replacing over 16 miles of Blackwrap and associated customer services. SPPC is well connected with several major gas producing regions and gas transportation systems into northern Nevada.SPPC’s gas distribution system receives gas supplies from two interstate natural gas pipelines, the Paiute Pipeline Company and the Tuscarora Gas Transmission Company.In addition, SPPC has contracted for natural gas storage services to supplement firm and spot market purchases. Regulatory Environment The FERC and PUCN regulate portions of the Utilities’ accounting practices and electricity and natural gas rates.The FERC has jurisdiction under the Federal Power Act with respect to wholesale rates, service, interconnection, accounting, and other matters in connection with the Utilities sale of electricity for resale and interstate transmission.The FERC also has jurisdiction over the natural gas pipeline companies from which the Utilities buy transportation for natural gas.The PUCN has authority over rates charged to retail customers, the issuance of securities by the Utilities and transactions with affiliated parties. Nevada state regulations require the Utilities to file electric GRCs every three years with the PUCN to adjust rates, based primarily on cost of service and return on investment.Nevada state regulations also require the Utilities to file annual DEAA applications to either recover or refund electric balances that have been deferred and that represent the difference between fuel and purchased power costs actually incurred and the amounts collected in current retail rates.Additionally, the Utilities are required to file to reset BTERs quarterly, reflecting more recent fuel and purchased power costs.Moreover, in 2010, the PUCN adopted regulations authorizing an electric utility to recover an amount from its customers that is attributable to the measurable and verifiable effects associated with the Utilities’ implementation of efficiency and conservation programs approved by the PUCN.The Utilities filed their first rate case with respect to this new regulation, referred to by the Utilities as the EEIR Rate and EEPR Rate, in October 2010 and will continue to file rate cases annually in March, thereafter.See Note 3, Regulatory Actions, of the Notes to Financial Statements, for further discussion on the various rate cases. Nevada state regulations further require annual filings to reset base purchased gas rates and recover deferred balances that include purchased gas costs above or below the amounts collected in current rates.The regulations also require a Gas Supply Report as well as a Gas Informational Report to be filed annually.Natural gas commodity costs are passed directly through to customers on a dollar for dollar basis.SPPC may also file gas GRCs to adjust gas division rates including cost of service and return on investment.Rate cases are discussed in more detail in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, Regulatory Proceedings, and Note 3, Regulatory Actions, of the Notes to Financial Statements. Competition NPC and SPPC Electric The Utilities operate under franchise agreements in their respective operating areas; therefore, competition in their operating areas is limited.Under Nevada state law, commercial customers with an average annual load of 1 MW or more may file a letter of intent and application with the PUCN to acquire electric energy, capacity, and ancillary services from another provider.The law requires customers wishing to choose a new supplier to receive the approval of the PUCN and meet public interest standards.In particular, departing customers must secure new energy resources that are not under contract to NPC or SPPC, the departure must not 9 burden the Utilities with increased costs or cause any remaining customers to pay increased costs, and the departing customers must pay their portion of any deferred energybalances.The PUCN adopted regulations prescribing the criteria that will be used to determine if there will be negative impacts to remaining customers or to the Utilities.Customers wishing to choose a new supplier must provide 180-day notice to NPC or SPPC.The Utilities would continue to provide transmission, distribution, metering, and billing services to such customers. Currently, there are no material applications pending with the PUCN to exit the system in NPC’s or SPPC’s service territory.In the event a customer were to exit the system, the departure would not have a material impact on the Utilities net income. SPPC Gas SPPC’s natural gas LDC business is subject to competition from other suppliers and other forms of energy available to its customers.Large gas customers using 12,000 therms per month with fuel switching capability are allowed to participate in the Incentive Natural Gas Rate tariff.Once a service agreement has been executed, a customer can compare natural gas prices under this tariff to alternative energy sources and choose their source of fuel.Additionally, customers using greater than 1,000 therms per day have the ability to secure their own gas supplies under a transportation tariff.As of January 1, 2011, there were 17 large customers securing their own gas supplies.These customers have a combined firm distribution load of approximately 5,803 Dth per day.Transportation customers continue to pay firm and interruptible distribution charges.These customers are responsible for procuring and paying for their own gas supply, which reduces SPPC’s purchases, but does not have an impact on net income. Sales In 2010, NPC’s and SPPC’s electric revenues were approximately $2.3 billion and $836.8 million, respectively.SPPC’s natural gas business accounted for approximately $191 million in 2010 operating revenues or 18.6% of SPPC’s total revenues.NPC’s peak electric load increased at an average annual growth rate of 0.1% over the past five years, while SPPC’s decreased by 1.5%.In 2010, NPC’s and SPPC’s electric system peaks were 5,604 MW and 1,611 MW, respectively, compared to 5,586 MW and 1,554 MW, respectively, in 2009.NPC’s total retail electric MWh sales have increased at an average annual growth rate of 1.2% over the past five years; however, total retail electric MWh sales declined slightly in 2010 compared to 2009 as discussed below.SPPC’s total retail electric MWh sales have decreased at an average annual rate of 2.6% over the past five years primarily due to a decrease in mining customers discussed below. NPC’s electric customers by class contributed the following MWh sales: MWh Sales (Billed and Unbilled) MWh % of Total MWh % ofTotal MWh % of Total Retail: Residential 41.6% 41.8% 41.7% Commercial & Industrial: Gaming/Recreation/Restaurants 15.4% 16.0% 17.0% All Other Retail 41.9% 40.8% 39.8% Total Retail 98.9% 98.6% 98.5% Wholesale 0.0% 0.3% 0.4% Sales to Public Authorities 1.1% 1.1% 1.1% Total 100.0% 100.0% 100.0% Total retail MWh sales decreased approximately 1.5% in 2010 from 2009, primarily due to a decrease in customer usage due to conservation programs, economic conditions and hotter than normal weather in May 2009.NPC’s average retail residential customer count increased by 0.4% in 2010 from 2009. NPC’s service territory, which consists primarily of Las Vegas, key economic indicators, as outlined below, continued to decline or have shown moderate improvement from 2009: • Unemployment in Las Vegas was 14.9% in December 2010, up from 13% a year ago; • In southern Nevada, construction activity, another leading indicator, has seen a decrease in the number of commercial permits while residential permits has remained relatively flat; • Construction employment decreased 22.8% as of November 2010 compared to November 2009; • As of November 2010, taxable sales increased 0.9%from a year ago; • As of December 2010, gaming revenues declined2.6% from a year ago; • As of December 2010, visitor volume increased 3.7% from a year ago; 10 • As of December 2010, the hotel/motel occupancy rate in Las Vegas increased approximately 1.1% from a year ago; and • The estimated room growth rate in 2010 was 1.2% primarily due to The Cosmopolitan Resort and Casino which added approximately 2,000 rooms.In 2011, room growth is expected to increase to 1.0% and then slow to 0.3% in 2012. SPPC’s electric customers by class contributed the following MWh sales: MWh Sales (Billed and Unbilled) MWh % of Total MWh % of Total MWh % of Total Retail: Residential % % % Commercial andIndustrial: Mining % % % All Other Retail % % % Total Retail % % % Wholesale % % % Sales to Public Authorities % % % Total % % % Total retail MWh sales decreased approximately 1.0% in 2010 from 2009, primarily due to a decrease in customer usage as a result of milder summer weather, conservation programs and economic conditions.Also contributing to the decrease in MWhs in 2010, compared to 2009 and 2008, is the transition of certain customers to DOS as discussed below.These decreases were partially offset by increased industrial usage primarily from a gold mining customer who resumed full operation in October 2009. Mining is a leading industry in northern Nevada and comprises one of SPPC’s largest classes of customers.According to the Nevada Mining Association, spot gold price levels, coupled with Nevada’s reasonable regulatory environment, the State’s favorable geology for gold deposits, and the industry’s success in controlling its costs and attracting a high quality labor force offer a strong foundation for investment in continued mine development and the industry’s continuing high level of energy usage.As discussed above, in 2009 and 2008, SPPC saw a decline in usage of mining customers as they switched to DOS service; however in 2010, mining customer usage increased as a result of a mining customer who restored operations in October 2009. In SPPC’s service territory, which consists primarily of Washoe County, key economic indicators, as outlined below, continue to decline or have shownmoderate improvement from 2009: • Unemployment in Washoe County was at 13.8% as of December 2010, up from 12.5%a year ago; • Construction employment decreased 26.0% as of November 2010 from November 2009; • As of November 2010, taxable sales increased by 2.5% compared to a year ago; and • As of December 2010, gaming revenues decreased 0.7% compared to a year ago. SPPC has long-term electric service agreements with eight of its largest commercial and industrial customers, with yearly revenues under these agreements totaling approximately $59 million. For 2010, this represented approximately 7.0% of SPPC’s electric operating revenues of approximately $836.8 million.Such agreements include requirements for customers to maintain minimum demand and load factor levels. In addition, they include provisions to recover all investments for customer-specific facilities that have been made by SPPC on their behalf. Commercial customers who receive approval from the PUCN to acquire electric energy, capacity, and ancillary services from another provider, and who may have previously received service from SPPC under terms of a long-term service agreement, will migrate to being served under the provisions of a DOS agreement. Under a DOS agreement, customer-specific facilities charges will continue to be collected along with a flat distribution charge per meter. Heating Degree Days (HDD) and Cooling Degree Days (CDD) MWh usage may be affected by the change in heating degree or cooling degree days in a given year.A Degree Day indicates how far that day's average temperature departed from 65° F.Heating Degree Days measure heating energy demand and indicates how far the average temperature fell below 65° F.Cooling Degree Days measures cooling energy demand and indicates how far the temperature averaged above 65° F.For example, if a location had a mean temperature of 60° F on day 1 and 80° F on day 2, there would be 5 HDD's (65 minus 60) and 0 CDD's for day 1.In contrast, there would be 0 HDD's and 15 CDD's (80 minus 65) for day 2. 11 The following table shows the heating degree days and cooling degree days within NPC's and SPPC's service territories for each of the last three years. Amount Change from Prior Year Amount Change from Prior Year Amount NPC HDD % % CDD -3.7 % % SPPC HDD -3.7 % % CDD -13.8
